Citation Nr: 0100490	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  99-10 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

1.  Entitlement to an increased evaluation for residuals of a 
fracture of the right medial malleolus with arthritis and 
limitation of motion currently rated 30 percent disabling.

2.  Entitlement to service connection for post operative 
right thigh anterior compartment syndrome as secondary to the 
service connected fracture residual of the right medial 
malleolus, talus navicular with arthritis and limitation of 
motion.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from May 1949 to August 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
November 1998 rating determination by the  Huntington, West 
Virginia Regional Office (RO).


FINDINGS OF FACT

1.  The evidence required for proper adjudication of the 
issue on appeal has been obtained to the extent possible.

2.  The service-connected disability, residuals of fracture 
of the right malleolus, talus navicular, with arthritis, is 
manifested by degenerative changes, significant limitation of 
motion, pain that increases with use and prohibits ambulation 
without the use of assistive devices.  The disability is does 
not result in loss of use of the right foot.

3.  The veteran is currently receiving the maximum rating 
provided for right foot injury.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
fracture residuals of the right medial malleolus with 
arthritis and limitation of motion have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991); 38 C.F.R. 
§ 4.71a, Code 5284 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a January 1991 rating decision service connection was 
established for fracture residuals of the right medial 
malleolus, talus navicular with traumatic arthritis and 
limitation of motion and a 20 percent evaluation was 
assigned.  

VA outpatient treatment records dated from June 1996 to June 
1997 show evaluation and treatment for complaints of right 
foot pain.  An April 1997 letter from the veteran's treating 
physician notes the veteran was initially seen in January 
1997 for complaints of right foot pain.  Treatment and 
modalities included moist heat, electrical stimulation, 
ultrasound/phonophoresis and stretching exercises.  The 
veteran continued to have pain throughout the longitudinal 
arch region superiorly to the navicular region medially.  He 
was ambulatory at this time with continued pain noted upon 
weight bearing.  However the pain appeared less intense than 
as initially reported.  The examiner noted that given the 
length of time the veteran had been seen he was not sure if 
continuing with physical therapy would be beneficial.  The 
veteran's condition was considered extremely chronic in 
nature with little improvement acquired for the length of 
time seen for treatment.  A bone scan showed there was 
increased activity noted in the region of the tarsotarsal 
joints of the right foot as well as in the region of the base 
of the right distal lateral toe, probably the fourth toe, of 
the base of the distal phalanx.  The remainder of the 
examination was unremarkable.  X-rays showed evidence of 
significant arthritis.  There was narrowing of the joint 
between the tarsal navicular bone and first cuneiform bone.  
The narrowing was asymmetric and accompanied by spur 
formation.  These changes most likely were secondary to 
osteoarthritis.  There was no evidence suggestive of 
osteomyelitis.

On VA examination in July 1997 the examiner reported the 
veteran's history of right foot fracture in service in the 
early 1950s, which was casted for six to seven months.  The 
veteran reported a second fracture in 1960.  On examination 
the veteran's walk was described as "okay".  He did not 
have any trouble walking and Drawer sign in both feet was 
negative.  Dorsiflexion of the right foot was 3 degrees, and 
on the left 5 degrees.  Plantar flexion was 122 degrees on 
the right and 135 on the left.  The veteran was able to stand 
on his toes 3 inches from the heel to the floor in a 
posterior part of his foot.  X-rays showed traumatic 
arthritis.  The bones were all in good position except for 
flat feet.  The diagnosis was traumatic arthritis of the 
foot, particularly the carpal bones of the foot.  The 
examiner opined that he did not know of anything that would 
help the veteran's condition and that the only condition the 
veteran had was constant pain and that he could walk without 
any difficulty.  

In support of his claim for increase in May 1998, the veteran 
submitted an April 1998 discharge summary, which shows he was 
admitted for same day surgery for right mid foot fusion 
secondary to severe arthrosis of the right mid foot with 
intractable pain.  He had fusion of the first, second and 
third raso metatarsals medial to mid and mid to lateral 
cuneiforms using a Gerdy tubercle bone graft.  The veteran 
tolerated the procedure well and there were no complications.  
On discharge the right foot was neurovascularly intact with 
no flexion or extension of the great toe, which was unchanged 
from prior admission.  The veteran was permitted right lower 
extremity non-weight bearing with crutches and use of 
wheelchair as needed.  

A postoperative VA outpatient treatment record shows on May 
15, 1998 the veteran reported his foot felt good and there 
were no complaints. 

At that time of VA examination in May 1998 the veteran 
reported that he had pain in the right foot for 47 years and 
that it had worsened to the point that he did not care about 
himself anymore.  He stated that he considered having an 
amputation done to relieve the pain.  However, he consulted 
an orthopedic surgeon who advised him to have the fusion 
procedure.  He was in a hard cast of the right foot and ankle 
and was taking pain medication to alleviate the pain status 
post surgery.  He was to be put in another cast, which would 
stay on for an additional 3 to 4 months.  Before the surgery 
the veteran was using corrective shoes for support of the 
whole foot on the right side.  Currently he was in a wheel 
chair due to the surgery and the fact that he was told not to 
bear weight.  A complete examination could not be done on the 
right foot as it was in a cast, but the toes were moving well 
and there was no edema or instability.  The instability was 
not there mainly due to the cast.  X-rays were pending.  A 
bone scan done in May 1997 showed increased activity in the 
tarsotarsal joints of the right foot in the region of the 
space of the right distal little toe.  The examiner opined 
that the veteran's surgery was done to alleviate intractable 
pain from posttraumatic arthritis.  The examiner noted that 
to assess the functional assessment of the right foot, an 
examination would have to be performed once the cast was 
removed.  

On VA examination in October 1998 the veteran complained of 
pain, stiffness, swelling and an inability to stand for long 
periods of time.  Treatment at the present time consisted a 
brace and a cane.  There were no flare-ups and no active 
infection.  The veteran used a cane in his right hand at all 
times.  There were no constitutional symptoms.  The veteran 
reported that he has not been able to work since the mid 
1970s when the company he was working for went out of 
business.  However, because of his foot pain and limitations, 
he was unable to find other employment.  Examination revealed 
a well-healed incision on the front of the right foot.  There 
was some tenderness to palpation over the top of the foot, 
due to surgical scar.  His range of motion was 5 degrees of 
inversion, 5 degrees of eversion, 10 degrees of ankle 
dorsiflexion and 20 degrees of ankle plantar flexion from 
neutral.  The above-described subtalar joint motion was 
associated with some pain.  Circulation in the toes appeared 
intact.  The veteran walked with a significant limp and was 
using a Cam walker on the right foot with a cane.  X-rays of 
the foot reveal a flatfoot deformity and fusion of the first 
metatarsal cuneiform joint and also between the second and 
third metatarsals and their respective cuneiform bones.  
There was also a fusion between the first and second 
cuneiform.  These arthrodesis were secured by cannulated 
screws.  

The examiner opined that the veteran would probably have to 
use some sort of an orthosis and a walking stick the rest of 
his life.  He would not be able to run or drive a vehicle 
commercially because he would be unable to use the brake 
pedal effectively.  The examiner noted the veteran's 
inservice injury and subsequent development of significant 
degenerative arthritis of his joints, which gradually 
deteriorated over a period of years until finally joint 
fusion was necessary.  On X-ray the veteran subtalar joints 
looked "pretty good", but the joints distal to that, 
including the calcaneocuboid and talonavicular joint, showed 
degenerative arthritis and this would account for significant 
loss of the inversion/eversion motion of the foot.  The 
veteran's eversion was significantly limited to only 5 
degrees of inversion and 5 degrees of eversion whereas he 
should have around 15 degrees of inversion and eversion.  The 
limited motion also made it very difficult for him to walk on 
uneven ground.

On file are records from the Social Security Administration 
(SSA), which indicate that the veteran was found to be 
disabled by that agency based presumably on his right foot 
disability. The SSA award letter did not disclose the medical 
findings or diagnoses on which the award was based.  
Furthermore, the SSA records are notably significant for 
complaints of right thigh pain and swelling since December 
1998.  There was pain with ambulation and swelling noted over 
the right lower leg and numbness in the right thigh with 
walking.  

In a November 1998 rating decision the veteran's service 
connection right foot disability was increased to 30 percent.

On VA examination in June 1999 the examiner noted the 
veteran's history of injury in service and more recent foot 
surgery.  With the surgery the right foot pain decreased to 
some extent but he now had pain that extended up to his right 
thigh area.  He had intermittent numbness involving the 
anterior aspect of the right thigh as well as right foot and 
his right knee tended to crack.  He had been using a cane as 
his legs episodically give out under him.  He had pain in the 
right foot on a constant basis, which at times was worsened 
by walking.  He had to wear special shoes in order to obtain 
some relief while walking.  He denied cognitive or bulbar 
complaints and did not have significant lower back pain.  
Neurologic examination revealed strength was essentially 
normal except for some give-way weakness of ankle 
dorsiflexion on the right side.  He had some patchy 
hypogeusia involving the lateral aspect of his right foot, 
which could not be clearly mapped out.  Reflexes were 
symmetric ankle reflexes were absent bilaterally and plantar 
responses were flexor.  He had an antalgic and slow gait and 
bilateral flat feet.  Circumference of both calves was 37 
centimeters.  Both feet were warm to touch and posterior 
tibial pulses were poorly felt.  A scar from the right foot 
surgery was present.  This measured about 4 centimeters and 
was on the medial aspect of the right foot.  He had 
tenderness on compression of the metatarsal heads.  The 
clinical impression was right foot pain, probably from 
mechanic factors.  

At his November 2000 Central Office hearing the veteran 
testified that he had been on crutches since his 1998-foot 
surgery and that he experiences significant pain on a daily 
basis.  He also has occasional numbness and pain with all 
motion.  He testified that without his crutches he was unable 
to walk any significant distance.  He testified that his wife 
has to help him with daily chores and he could only drive 30 
to 45 minutes at a time.  The veteran also testified that he 
also wears orthopedic shoes but that he was most comfortable 
wearing tennis shoes.  He testified that he is treated at the 
VA Medical Center on a monthly basis.  


Analysis

All relevant facts have been properly developed, and no 
further assistance to the veteran is required in order to 
comply with the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2000).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (1999); Schafrath v. 
Derwinski , 1 Vet. App. 589, 592 (1995).  Where entitlement 
to compensation already has been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that when service connection for the right 
foot disorder was established in January 1991, the disability 
was evaluated under Codes 5010 for traumatic arthritis and 
the corresponding Code 5284 for other injuries of the foot. 

Traumatic arthritis is rated as degenerative arthritis which 
is evaluated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
38 C.F.R. § 4.71a, Codes 5003, 5010 (2000).  Under Diagnostic 
Code 5003, when limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  For the purpose of rating 
disability from arthritis, multiple involvements of the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities are considered groups of minor joints, ratable on 
a parity with major joints.  38 C.F.R. § 4.45(f) (2000).

Under Code 5284, a severe foot injury warrants a 30 percent 
evaluation.  A disability rating in excess of 30 percent 
requires evidence showing loss of use of the foot.  38 C.F.R. 
§ 4.17a (2000).  Loss of use of a foot will be held to exist 
when no effective function remains other than that which 
would be equally well served by an amputation at the site of 
the election below the knee with use of a suitable 
prosthesis; the determination will be made on the basis of 
the actual remaining function, whether the acts of balance, 
propulsion, etc. could be accomplished equally well with an 
amputation stump and prosthesis.  38 C.F.R. §§ 3.350, 4.63 
(2000).

In appraising the veteran's residual right foot problems, it 
is noted that he has had at least one surgical procedure, 
which has not been entirely successful in alleviating his 
symptoms.  He has continued to have significant pain and 
limitation of function after the surgery.  He is required to 
use various appliances, including a walker, a cane and/or 
crutches, and orthotics device within his shoes, and he 
continues to have significant functional limitation in the 
right foot.  The VA physician in October 1998 found objective 
evidence of severe limitation of motion.  The Board finds, 
therefore, that the veteran's complaints of pain and weakness 
in the right foot are credible.  See Baldwin v. West, 13 Vet. 
App. 1 (1999) (the Board must analyze the credibility of the 
evidence).

The right foot disorder is manifested by significant 
degenerative changes, limitation of motion, pain and weakness 
that increase with use and prohibit ambulation without the 
use of assistive devices.  However, actual loss of use of the 
foot is contraindicated by the medical findings.  The most 
recent VA examination in October 1998 found significant loss 
of the inversion/eversion of the fight foot.  The veteran's 
eversion was significantly limited to only 5 degrees 
inversion and 5 degrees of eversion whereas he should have 
around 15 degrees of inversion and eversion.  Despite the 
severe and restrictive nature of his service-connected 
condition, the evidence shows that the veteran was able to 
ambulate with the aid of a cane, albeit with a slow antalgic 
gait.  Strength was essentially normal except for some give-
way weakness of the ankle dorsiflexion on the right.  There 
remains some useful function of the right foot, and clearly 
the veteran would not be equally well served by amputation of 
his right foot and use of prostheses.  Furthermore, no 
medical professional has described the veteran's disability 
as being manifested by an actual loss of use of the right 
foot.  In fact on VA examination in May 1998 the veteran 
reported that he had considered amputation but that an 
orthopedic surgeon advised him to have the fusion procedure 
instead.  Loss of use of the right foot is not shown, and 
thus a higher rating on such basis is not warranted.

Diagnostic Code 5270 for ankylosis of the ankle provides a 40 
percent rating for ankylosis in plantar flexion at more than 
40 degrees, or in dorsiflexion at more than 10 degrees, or 
with an abduction, adduction, inversion or eversion 
deformity.  38 C.F.R. § 4.71a (2000).  However, the medical 
evidence does not show that this condition has been 
demonstrated and shown to be a manifestation of the service-
connected disability.  

Furthermore, the Court has held that, when a diagnostic code 
provides for compensation based upon limitation of motion, 
the provisions of 38 C.F.R. §§ 4.40 & 4.45 (2000) must also 
be considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet.App. 202, 206 (1995).  However, where 
the veteran is in receipt of the maximum evaluation due to 
limitation of motion, those regulations are not for 
application.  Johnston v. Brown, 10 Vet.App. 80, 84-85 
(1997).

It is also important to note that the rating under 
consideration here is limited to the disability for which 
service connection has already been granted.  The remand 
portion of this decision addresses the question of whether 
additional disability compensation might be warranted based 
on a grant of service connection for disability resulting 
from postoperative residuals involving the right thigh.

Finally, the Board finds that a higher rating is also not 
appropriate under 38 C.F.R. § 3.321(b).  As to the disability 
picture presented, the right foot disability is not so 
unusual or exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, so 
as to render impractical the regular schedular standards.  38 
C.F.R. § 3.321(b) (2000).  The record does not reflect 
frequent hospital care, and any interference with the 
veteran's employment in this case is not beyond the average 
impairment of earning capacity contemplated by the regular 
schedular criteria.  The Board notes that the 30 percent 
rating currently assigned account for what is considered to 
be the average impairment of earning capacity for veterans 
with severe foot disabilities.  In sum, the regular schedular 
criteria are shown to provide adequate compensation in this 
case, and consequently, a higher rating on an extraschedular 
basis is not warranted.

ORDER

Entitlement to an evaluation higher than 30 percent for 
fracture residuals of the right medial malleolus, talus 
navicular with arthritis and limitation of motion is denied.

REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

In a November 1999 rating action, the RO denied service 
connection for post operative right thigh anterior 
compartment syndrome as secondary to the service-connected 
disability of fracture residuals of the right medial 
malleolus, talus navicular with arthritis and limitation of 
motion.  The veteran was notified of this denial by a letter 
from the RO in December 1999.  The veteran indicated 
disagreement in during his Central Office hearing in November 
2000.  However, the RO has not issued a statement of the case 
on this issue.

In such cases, the appellate process has commenced and the 
veteran is entitled to a statement of the case on the issue.  
See Pond v. West, 12 Vet. App. 341 (1999); Manlicon v. West, 
12 Vet. App. 238 (1999).  Accordingly, the issue of 
entitlement to service connection for right thigh disorder 
must be remanded to the RO for additional action.

Accordingly, this claim is REMANDED for the following further 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire REMAND, to included the 
explanatory paragraphs above the 
numbered.

2.  The RO should assure that copies of 
all available relevant treatment records 
are included in the claims folder.  These 
records should include hospital reports, 
physician treatment notes, and any other 
records not previously made a part of the 
claims folder.  In the event any of the 
above development cannot be obtained, the 
RO should ensure that efforts to obtain 
the information requested above are fully 
documented in the record.  

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  The RO should also 
ensure that all development required 
under the Veterans Claims assistance Act 
of 2000 is completed.

4.  The RO should also furnish the 
veteran with a statement of the case 
covering the issue of entitlement to 
service connection for right thigh 
disorder secondary to fracture residual 
of the right medial malleolus, talus 
navicular with arthritis and limitation 
of motion.  The RO should assure that the 
veteran is given notice of all steps 
required to appeal that issue, as 
outlined under 38 U.S.C.A. § 7105 (West 
1991).  The veteran must be given an 
opportunity to complete the steps 
necessary to complete the appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals



 


